[Cite as State v. Sanders, 2022-Ohio-1806.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 1-21-47

       v.

JOHN E. SANDERS,                                          OPINION

       DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2019 0471

                                      Judgment Affirmed

                              Date of Decision: May 31, 2022




APPEARANCES:

        William T. Cramer for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-47


SHAW, J.

       {¶1} Defendant-appellant, John E. Sanders (“Sanders”), brings this appeal

from the September 21, 2021, judgment of the Allen County Common Pleas Court

sentencing him to an aggregate, indefinite prison term of 12-15 years after Sanders

was convicted in a jury trial of felonious assault with a firearm specification and

kidnapping with a firearm specification. On appeal, Sanders argues that his

convictions were against the manifest weight of the evidence, that the trial court

improperly limited cross-examination of a witness, and that the Reagan Tokes Law

is unconstitutional.

                                   Background

       {¶2} On September 22, 2019, Sanders got into an argument with his live-in

girlfriend, D.B., at the couples’ residence on Collett Street in Lima. The argument

escalated as the couple moved between rooms in the residence. At one point, D.B.

followed Sanders into the kitchen where Sanders had a rifle, a 9mm pistol, and

bullets on the table. After seeing the weapons, D.B. told Sanders that he would go

to prison if he killed her, and Sanders responded that he would not, because he was

going to do a “murder/suicide.”

       {¶3} When D.B. went back to the bedroom, Sanders followed her, bringing

the 9mm handgun. Sanders then put the gun to D.B.’s temple and told her to open




                                        -2-
Case No. 1-21-47


her mouth. Sanders put the gun in D.B.’s mouth and told her, inter alia, not to move,

and to beg for her life.

       {¶4} Shortly thereafter, Sanders told D.B. to go outside and get into her truck,

adding that he would be out in a moment. D.B. complied and when Sanders came

outside he had D.B.’s cell phone and a small red bag with a handgun in it. Sanders

told D.B. to go to the park to collect herself, then go to her mother’s residence.

Sanders then went back inside.

       {¶5} Before D.B. left, she realized that she did not have her medication so

she went back to the residence. The door to the residence was locked and Sanders

told her to go away. When D.B. did not immediately leave the porch, Sanders fired

two bullets through the door. D.B. went to the neighbor’s residence and 9-1-1 was

called. Police responded but Sanders fled the area in D.B.’s truck before officers

arrived. Sanders was located several days later.

       {¶6} On December 12, 2019, Sanders was indicted for felonious assault in

violation of R.C. 2903.11(A)(2), a second degree felony, and kidnapping in

violation of R.C. 2905.01(A)(3), a first degree felony. Both charges carried three-

year firearm specifications pursuant to R.C. 2941.145(A). Sanders pled not guilty

to the charges.




                                         -3-
Case No. 1-21-47


         {¶7} The matter proceeded to a jury trial on July 6-7, 2021.1 The State

presented the testimony of D.B., D.B.’s neighbor, and the law enforcement officers

who investigated the matter. Numerous photographs were introduced into evidence

including photographs of the bullet holes in the door. Further, the 9-1-1 call and

body camera footage from one of the officers who responded to the scene were

entered into evidence.

         {¶8} Sanders cross-examined witnesses and also testified on his own behalf.

He largely acknowledged incidents as testified to by D.B.; however, he claimed that

before he shot through the door he had looked through the peephole and purposely

fired “warning shots” that would not strike D.B. He also maintained that he let D.B.

go “unharmed.” While admitting that he made serious mistakes, Sanders contended

that the charges did not fit his actions.

         {¶9} After the case was submitted to the jury, Sanders was convicted of both

charges and the accompanying specifications.

         {¶10} On September 21, 2021, the matter proceeded to a sentencing hearing.

Sanders was sentenced to serve an indefinite prison term of six to nine years on the

felonious assault, an indefinite prison term of six to nine years on the kidnapping,



1
  Prior to trial, Sanders dismissed his retained attorney and elected to represent himself even though he was
offered appointed counsel and stand-by counsel. The trial court held a hearing wherein it was explained to
Sanders what representing himself would entail. Despite the trial court’s explanation, and the offers for
appointed counsel, or at least stand-by counsel, Sanders signed a written waiver of counsel and acknowledged
that he was representing himself with a full understanding of the matter. As Sanders’s self-representation
has not been raised as an issue on appeal, we will not further address it.

                                                    -4-
Case No. 1-21-47


and three-year mandatory prison terms on both of the firearm specifications. The

felonious assault and the kidnapping prison terms were ordered to be served

concurrently; however, the prison terms for the firearm specifications were ordered

to be served consecutive to each other, and consecutive to the concurrent prison

term for felonious assault/kidnapping.

      {¶11} A judgment entry memorializing Sanders’s sentence was filed

September 21, 2021. It is from this judgment that Sanders appeals, asserting the

following assignments of error for our review.

                         Assignment of Error No. 1
      The weight of the evidence does not support the guilty verdict on
      felonious assault.

                          Assignment of Error No. 2
      The weight of the evidence does not support the jury’s finding that
      the victim was not released in [a] safe place unharmed in regard
      to the kidnapping count.

                         Assignment of Error No. 3
      Appellant’s confrontation rights under the federal and state
      constitutions were violated when the trial court imposed
      erroneous limitations on cross-examination.

                         Assignment of Error No. 4
      Indefinite prison terms imposed under the Reagan Tokes Law
      violate the jury trial guarantee, the doctrine of separation of
      powers, and due process principles under the federal and state
      constitutions.

      {¶12} Because both the first and second assignments of error deal with a

discussion of the evidence, we will address them together.


                                         -5-
Case No. 1-21-47


                       First and Second Assignments of Error

       {¶13} In his first assignment of error, Sanders argues that his conviction for

felonious assault is against the manifest weight of the evidence. In his second

assignment of error, Sanders argues that his conviction for kidnapping was against

the manifest weight of the evidence.

                                 Standard of Review

       {¶14} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶15} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State




                                          -6-
Case No. 1-21-47


v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                               Controlling Statutes

      {¶16} In this case Sanders was convicted of felonious assault in violation of

R.C. 2903.11(A)(2), which reads as follows:

      (A) No person shall knowingly * * *

      ***

      (2) Cause or attempt to cause physical harm to another * * * by
      means of a deadly weapon or dangerous ordnance.

      {¶17} Sanders was also convicted of kidnapping in violation of R.C.

2905.01(A)(3), which reads as follows:

      (A) No person, by force, threat, or deception, * * * shall remove
      another from the place where the other person is found or restrain
      the liberty of the other person, for any of the following purposes:

      ***

      (3) To terrorize, or to inflict serious physical harm on the victim
      or another[.]

      {¶18} Both charges carried firearm specifications pursuant to R.C.

2941.145(A), which required the jury to determine that

      the offender had a firearm on or about the offender’s person or
      under the offender’s control while committing the offense and
      displayed the firearm, brandished the firearm, indicated that the
      offender possessed the firearm, or used it to facilitate the offense.



                                         -7-
Case No. 1-21-47


                                         Evidence Presented

        {¶19} Sanders and D.B. met online in September of 2017. In early February

of 2018 they began a romantic relationship and by April of 2018 they lived together.

Both Sanders and D.B. dealt with mental health issues—Sanders due, at least in

part, to his prior military service. D.B. dealt with depression, anxiety, and bipolar

disorder.2

        {¶20} On September 22, 2019, Sanders and D.B. were planning to go to a

family reunion. Just after noon, Sanders and D.B. got into an argument. The

argument escalated, moving between rooms, and at one point when D.B. followed

Sanders into the kitchen, Sanders had a rifle, a 9mm pistol, and bullets placed on

the table. There was also a bow and arrow on the ground. D.B. indicated she did

not even know that Sanders had firearms in the residence.

        {¶21} D.B. commented, “You know if you kill me you’re going to prison.”

(Tr. at 211). According to D.B., Sanders responded, “No, I’m not. I’m going to do

a murder/suicide.” (Id.)

        {¶22} D.B. testified that Sanders held a “billy club” and he smacked it

against the kitchen table. D.B. then left the kitchen and went to the bedroom, but

Sanders followed her, bringing the 9mm handgun. Sanders then put the gun to

D.B.’s temple and told her to open her mouth. Sanders put the gun in D.B.’s mouth


2
 D.B. testified that at the time of the incident she was recovering from knee surgery so she was taking as
many as seventeen different pills each day.

                                                   -8-
Case No. 1-21-47


and told her to beg for her life. She said she could not move because D.B. had the

gun in her mouth.

       {¶23} D.B. testified that in the moments that followed,

       I was crying a lot. He stood up next to the dresser. I don’t know.
       He didn’t point the gun at me. I don’t know if he had it in his
       hand. Well, obviously he had it in his hand. I don’t know if he
       had his finger on the trigger. But, I was crying a lot. He told me
       to, “Shut up; don’t cry; don’t move; don’t word nothing to me
       with your mouth. I don’t want to hear you. I don’t want to see
       you. I don’t want to hear you. Don’t talk.” I’m trying not to, but
       – “Don’t cry.” I’m trying not to, but it was hard. Then he tells
       me to pick up my keys and go out to the truck and he’d be out
       there in a minute. So, that’s what I did.

(Tr. at 214).

       {¶24} D.B. went outside and got into her truck, but she did not have her cell

phone. Sanders subsequently came outside holding D.B.’s phone and a red cloth bag

that had the handgun inside it. Sanders told D.B. to go to Faurot Park, collect herself,

and then drive to her mother’s house. Afterward, he went back inside the residence.

       {¶25} Once Sanders went inside, D.B. remembered that she did not have her

medication, so rather than leaving, she walked to the front door, opened the storm

door, and knocked. The door was locked and D.B. asked Sanders to let her in to get

her medication and she told him that she would then leave.

       {¶26} As she banged on the door, D.B. heard Sanders behind the door

“fiddling with something.” (Tr. at 218). She knew there was a peephole in the door

so she stepped to the side by the cooler, still holding the storm door open. Moments

                                          -9-
Case No. 1-21-47


later she heard a “pop” and she reacted by crouching. (Id. at 218). As she was

getting up, she heard a “pop” again.

         {¶27} It is undisputed that Sanders had fired two bullets through the door.

         {¶28} After the shots were fired, D.B. went to her neighbor’s residence. The

neighbor described D.B. as “frantic,” “scared,” “shaky,” and “all over the place.”

(Tr. at 147). D.B. told the neighbor what happened and the neighbor called the

authorities even though D.B. did not want the police involved. Before police arrived

at the scene, Sanders left the area in D.B.’s truck.

         {¶29} Upon arrival, officers saw D.B. bent over on the sidewalk “hysterically

crying,” accompanied by her neighbor. (Tr. at 157). One officer indicated that due

to D.B.’s hysteria he could not understand her when he asked if she had been shot

or if anyone was inside the residence. After the responding officers learned what

happened they cleared the residence and located the two bullet holes in the front

door. They found and extracted one of the spent bullets, which was located in the

top of the porch overhang.3

         {¶30} Sanders was located several days after the incident, walking alongside

a road and carrying a “rucksack.” The rucksack contained, inter alia, a disassembled

9mm and three loaded magazines. One of the magazines was missing two bullets

and the missing shell casings at the scene of the incident were consistent with those


3
  One of the officers mistakenly labeled the spent bullet as a 40 caliber bullet. A detective later testified that
this was an easy mistake to make with a spent bullet.

                                                      -10-
Case No. 1-21-47


in the magazine that was missing two bullets. The 9mm Sanders was carrying was

reassembled and test-fired and found to be operational.

       {¶31} Overall, D.B. described the incident as “traumatic,” indicating that she

“blocked a lot of [the event] out of [her] head.” (Tr. at 230). The State introduced

body camera footage into evidence from one of the responding officers so D.B.’s

demeanor and mental state shortly after the event could be observed by the jury.

       {¶32} Notably, D.B. acknowledged at the trial that she still loved Sanders

and that she talked to him regularly.

       {¶33} Sanders testified on his own behalf acknowledging that he made

serious mistakes on the day in question and that he “lost control.” (Tr. at 355).

Sanders claimed that at the time he put the gun in D.B.’s mouth, it was unloaded.

He also claimed that he told D.B. to beg for her life because he wanted her to live

and he “needed her to convince [him]. [He] needed her to help [him] not hurt her.”

(Id. at 360). Sanders testified that he did not call the VA crisis hotline because he

had called them before and it got police involved.

       {¶34} Sanders testified that he realized he was in a dangerous place mentally

and that he needed to be alone so he told D.B. to leave the residence. When D.B.

came back to the front door after getting into the truck outside, Sanders testified that

he begged D.B. to go away. He claimed that he looked through the peephole in the

door, saw where D.B. was, and fired a “warning” shot high and into the rafters.


                                         -11-
Case No. 1-21-47


When she did not leave, he stated that he fired a second “warning” shot. Sanders

claimed that he made certain that the rounds would not hit D.B. He emphasized that

he let D.B. leave “unharmed.”

       {¶35} On rebuttal, the State recalled the detective who investigated the

matter. He testified that he traced the trajectory of the bullets Sanders fired to

approximately eight to ten feet away from the door. The shell casings from the fired

rounds were found at approximately that distance, corroborating the trajectory.

       {¶36} Moreover, the detective testified that there were no powder burns on

the door indicating that the gun was not fired against the door or close to it, contrary

to Sanders’s testimony. Further, the detective testified that when firing through a

structure, it was unpredictable how a bullet might change direction.

       {¶37} Finally, Sanders and D.B. had a “trail cam” outside their residence that

recorded their movements on the day in question. Sanders’s movements and D.B.’s

movements were consistent with D.B.’s story, including Sanders bringing out her

phone to the truck while holding a red bag. However, the incident itself is not visible

on the recording.

                                  Felonious Assault

       {¶38} Sanders contends that his conviction for felonious assault was against

the manifest weight of the evidence because the evidence did not support a finding

that he was aware that his conduct would probably cause physical harm to D.B. or


                                         -12-
Case No. 1-21-47


that he attempted to cause harm but was unsuccessful. He claims that he admittedly

threatened D.B. and fired two warning shots through the door, but there was nothing

to establish that he was knowingly attempting to harm D.B., particularly given his

testimony that he checked the peephole before firing.

         {¶39} Contrary to his argument, Sanders admittedly and knowingly fired two

shots at different spots in his front door while being aware that D.B. was behind that

door. Generally, firing a gun in a person’s direction is at least sufficient evidence of

felonious assault.4 State v. Henderson, 1st Dist. Hamilton No. C-130541, 2014-

Ohio-3829, ¶ 27, citing State v. Jordan, 8th Dist. Cuyahoga No. 73364, 1998 WL

827588 (Nov. 25, 1998) (noting that “firing a gun in a person’s direction is sufficient

evidence of felonious assault”); see also State v. Gregory, 90 Ohio App.3d 124, 131

(11th Dist.1993) (“the shooting of a gun in a place where there is a risk of injury to

one or more persons supports the inference that appellant acted knowingly”).

         {¶40} Moreover, in addition to Sanders’s direct knowledge that D.B. was

behind the door, and his actions in firing twice through that door in different spots,

during the argument in the house, Sanders had threatened D.B. with a

“murder/suicide.” As the Supreme Court of Ohio has held, “‘It is a fundamental

principle that a person is presumed to intend the natural, reasonable and probable

consequences of his voluntary acts.’” State v. Conway, 108 Ohio St.3d 214, 2006-


4
 While we are dealing with manifest weight here rather than sufficiency, this body of law provides a starting
point for our analysis.

                                                   -13-
Case No. 1-21-47


Ohio-791, ¶ 143, quoting State v. Johnson, 56 Ohio St.2d 35, 39 (1978). Based on

the above evidence cited alone it is not unreasonable for a jury to conclude beyond

a reasonable doubt that Sanders was knowingly attempting to cause physical harm

to D.B. with a firearm when he shot two bullets in her direction through a door after

threatening her with death.

        {¶41} Furthermore, Sanders’s claims on appeal do not withstand closer

scrutiny. Although Sanders claimed he was firing “warning” shots through the door

to get D.B. to leave, he did not have to fire specifically at the door at all. In addition,

if he was only firing a “warning” shot he certainly did not have to fire a second shot,

and he did not have to fire in a different area of the door than he had the first time.

        {¶42} Furthermore, while Sanders may claim that he looked through the

peephole just before he shot in order to specifically avoid shooting D.B., the State

presented evidence that contradicted this statement.                        The bullet trajectories

established by the detective showed that the shots were fired roughly eight to ten

feet from the door. Shell casings from the shots were located approximately that far

from the door. Thus it would be reasonable for a jury to disbelieve Sanders’s claim

that he looked through the peephole just before he shot.5




5
 Nevertheless, even if he did look through the peephole at some point, by the time he had walked backward
several steps to the point he shot from, D.B. could have moved, indicating he was not being as careful as he
claimed. This further undermines his story.

                                                   -14-
Case No. 1-21-47


       {¶43} While it is true that one of the bullets fired by Sanders went over

D.B.’s head and was ultimately located in the porch overhang and the other bullet

was higher on the other side of the door, the detective intimated that the bullet

closest to D.B. was “only about five feet, five and a half feet off the ground, which

would have struck her in about the face.” (Tr. at 383). Regardless, the detective

testified that when a bullet goes through a solid object like a door the trajectory can

change and it was unknown where the bullet would wind up once it passed through.

       {¶44} Given all of the evidence presented, we cannot find that the jury

clearly lost its way or created a manifest miscarriage of justice by convicting

Sanders of felonious assault with a firearm specification as indicted. Under other

circumstances where a defendant shot in the direction of an individual through a

door, a conviction for felonious assault has been upheld, and we can find no

differently here. See State v. Nurien, 3d Dist. Union No, 14-21-18, 2022-Ohio-

1711; State v. Jordan, 10th Dist. Franklin No. 04AP-827, 2005-Ohio-3790. For all

of these reasons, Sanders’s first assignment of error is overruled.

                                     Kidnapping

       {¶45} Sanders’s next assignment of error broadly claims that his kidnapping

conviction was against the manifest weight of the evidence; however, he focuses his

argument on the jury’s determination that D.B. was not “released * * * in a safe




                                         -15-
Case No. 1-21-47


place unharmed,” which, if proven by Sanders, would have reduced the kidnapping

to a second degree felony.

       {¶46} Importantly, in arguing that the jury should have determined that D.B.

was released in a safe place unharmed, and that his first-degree felony kidnapping

should be reduced to a second-degree felony, Sanders seems to be effectively

acknowledging that a kidnapping occurred, then arguing that he had established the

mitigating provision that D.B. was released in safe place and unharmed. However,

to the extent that Sanders challenged the weight of the evidence as to whether a

kidnapping occurred at all, D.B. clearly testified that Sanders held her at gun point,

told her not to move, and made her beg for her life. She indicated that she was

terrified, that the event was traumatic, showing that she was terrorized. Thus the

conviction and the accompanying specification were not against the weight of the

evidence.

       {¶47} As to Sanders’ claim that the jury lost its way by failing to find that

D.B. was released in a safe place unharmed, the Supreme Court of Ohio has held

that it is Sanders’s burden to establish this affirmative defense to kidnapping. State

v. Sanders, 92 Ohio St.3d 245, 265, 2001-Ohio-189. Thus Sanders had to establish

by a preponderance of the evidence that D.B. was, inter alia, unharmed.

       {¶48} The Supreme Court of Ohio has held that for the purposes of this

kidnapping statute, harm can be either physical or psychological. State v. Mohamed,


                                        -16-
Case No. 1-21-47


151 Ohio St.3d 320, 2017-Ohio-7468, ¶ 14. In this case the jury was presented with

testimony that D.B. found the event traumatic. The jury was able to observe D.B.

shortly after the incident via an officer’s body cam footage. Given the testimony

and the jury’s ability to see and hear D.B. both at trial and on the date of the incident,

we cannot find that the jury clearly lost its way by determining that Sanders had not

established that D.B. was “unharmed” as defined. Therefore, Sanders’s second

assignment of error is overruled.

                              Third Assignment of Error

       {¶49} In his third assignment of error, Sanders argues that the trial court

violated his rights under the confrontation clause when it “imposed erroneous

limitations on cross-examination” of one of the State’s witnesses.

                                        Analysis

       {¶50} During the trial, Sanders routinely cross-examined the State’s

witnesses. However, Sanders contends that when the State finished examining its

final witness, the trial court improperly limited Sanders’s cross-examination during

the following dialogue.

       DEFENDANT: Your Honor, at this time are we only cross
       examining on the testimony that was just given, or on Detective
       Stechschulte entirely?

       THE COURT: You cross examine him on what he’s testified to
       on direct.

       DEFENDANT: Just this morning?

                                          -17-
Case No. 1-21-47



       THE COURT: Yea.

       DEFENDANT: Understood, your Honor.

(Tr. at 330).

       {¶51} As we noted earlier, Sanders elected to represent himself at trial and

he would sometimes ask the trial court questions regarding proper procedure. He

had not asked the trial court about the parameters of cross-examination with any of

the State’s prior witnesses, yet he did before he cross-examined the State’s final

witness.

       {¶52} Based on the foregoing dialogue, Sanders contends that the trial

court’s response effectively limited him from examining the witness on other

matters relevant to the case that may not have been discussed on direct examination.

However, he acknowledges in his brief that he did not indicate what other topics he

wished to address on cross-examination of the State’s final witness. Rather, he

indicates that merely by raising the issue to the trial court he showed that he intended

to go beyond the questions from the direct examination.

       {¶53} By contrast, the State contends that the trial court was not attempting

to specifically constrain Sanders’s cross-examination but rather trying to convey to

a pro se defendant that cross-examination should be limited to relevant issues.

Further the State points out that there were only two sustained objections to any of

the questions Sanders asked of the State’s final witness on cross-examination. The

                                         -18-
Case No. 1-21-47


State argues that there simply is no showing of any line of questioning that Sanders

was prevented from asking.

       {¶54} While it is possible that the trial court effectively meant to convey to

Sanders that he was limited to relevant matters and those affecting credibility

pursuant to Evid.R. 611(B), the trial court did state that Sanders was limited to what

was testified to on direct. Contrary to the trial court’s plain wording, the law in

Ohio is that “cross-examination is not limited to the subject matter of direct

examination.” State v. Treesh, 90 Ohio St.3d 460, 481, 2001-Ohio-4. Thus

regardless of the trial court’s intended meaning with its statement to Sanders, the

actual wording the trial court expressed to Sanders was legally erroneous.

       {¶55} However, in analyzing the impact of the trial court’s erroneous legal

ruling, we cannot find that the error was anything other than harmless. After

reviewing the record, and Sanders’s brief on appeal, Sanders does not establish any

relevant questions that he was prevented from asking, and we are left to speculate

that he was actually prevented from asking something, and that it would have been

relevant to the case at hand.      Generally, we cannot reverse a conviction on

speculation such as this. See State v. Moffett, 9th Dist. Summit No. 28001, 2016-

Ohio-5314, ¶ 11, citing State v. Murawski, 8th Dist. Cuyahoga No. 70854, 2002–

Ohio–3631, ¶ 8 (“Arguing what * * * a witness might have testified requires a court

to indulge in baseless speculation, which will not establish prejudice.”).


                                        -19-
Case No. 1-21-47


       {¶56} Moreover, because there is no showing as to what Sanders was even

potentially prevented from asking, this case is different State v. Rapp, 4th Dist. Ross.

No. 1544, 67 Ohio App.3d 33 (1990), wherein an assignment of error was sustained

because cross-examination was erroneously limited on a specific line of

questioning. Based on the record before us, we do not find that the error was

anything other than harmless, particularly given that the evidence is largely

undisputed that Sanders shot through a door multiple times that he was aware D.B.

was behind. State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, ¶ 15. For these

reasons, Sanders’s third assignment of error is overruled.

                             Fourth Assignment of Error

       {¶57} In his fourth assignment of error, Sanders argues that the Reagan

Tokes Law is unconstitutional, violating his right to Due Process, violating the

Separation of Powers, and violating his right to a jury trial.

                                 Standard of Review

       {¶58} Under Crim.R. 52(B), “[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

Crim.R. 52(B). An error qualifies as “plain error” only if it is obvious and but for

the error, the outcome of the proceeding clearly would have been otherwise. State

v. Barnhart, 3d Dist. Putnam No. 12-20-08, 2021-Ohio-2874, ¶ 8, citing State v.

Yarbrough, 95 Ohio St.3d 227, 245, 2002-Ohio-2126, ¶ 32.


                                         -20-
Case No. 1-21-47


                                      Analysis

       {¶59} Sanders did not challenge the constitutionality of the Reagan Tokes

Law before the trial court. For this reason, we apply the plain error standard in this

case. Accord Barnhart at ¶ 8; State v. Crawford, 3d Dist. Henry No. 7-20-05, 2021-

Ohio-547, ¶ 10.

       {¶60} Sanders’s challenges do not present a matter of first impression in this

Court. Since the indefinite sentencing provisions of the Reagan Tokes Law went

into effect in March 2019, we have repeatedly been asked to address the

constitutionality of these provisions.    We have invariably concluded that the

indefinite sentencing provisions of the Reagan Tokes Law do not facially violate

the separation-of-powers doctrine or infringe on defendants’ due process rights.

E.g., State v. Crawford, 3d Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 10-11; State

v. Hacker, 3d Dist. Logan No. 8-20-01, 2020-Ohio-5048, ¶ 22; State v. Wolfe, 3d

Dist. Union No. 14-21-16, 2022-Ohio-96, ¶ 21.

       {¶61} In this case, Sanders asks us to reconsider our earlier decisions. In

recent months, a number of defendants have requested the same of us—requests that

we have uniformly rejected. E.g., State v. Abston, 3d Dist. Henry No. 7-21-04,

2022-Ohio-884, ¶ 33; Wolfe at ¶ 22; Barnhart at ¶ 12-15; State v. Mitchell, 3d Dist.

Allen No. 1-21-02, 2021-Ohio-2802, ¶ 17; State v. Rodriguez, 3d Dist. Seneca No.

13-20-07, 2021-Ohio-2295, ¶ 15. As Sanders has not presented us with any


                                         -21-
Case No. 1-21-47


compelling reason to depart from our earlier precedent on facial challenges to

Reagan Tokes, we once again decline to do so.

         {¶62} Sanders also challenges Reagan Tokes as applied to him, contending

that Reagan Tokes violates his constitutional right to a trial by jury. In the past, we

have held that certain as applied challenges to Reagan Tokes were not ripe for

review. See, e.g., State v. Kepling, 3d Dist. Hancock No. 5-20-23, 2020-Ohio-6888,

¶ 11. However, the Supreme Court of Ohio recently decided State v. Maddox, ---

Ohio St.3d ---, 2022-Ohio-764, and determined that constitutional challenges to

Reagan Tokes are ripe for review. Based on the holding in Maddox, we will address

the constitutional issues under Reagan Tokes related to a jury trial.

         {¶63} In reviewing the matter, we emphasize that statutes are presumed

constitutional, and it is Sanders’s burden to demonstrate that the statute at issue is

unconstitutional. State v. Thompkins, 75 Ohio St.3d 558, 1996-Ohio-264. Sanders

has presented no compelling authority undermining the constitutionality of Reagan

Tokes.

         {¶64} Notwithstanding this point, numerous Ohio Appellate Courts have

already rejected challenges similar to Sanders’s. State v. Rogers, 12th Dist. Butler

No. CA2021-02-010, 2021-Ohio-3282, ¶ 18; State v. Thompson, 2d Dist. Clark No.

2020-CA-60, 2021-Ohio-4027, ¶ 25; State v. Delvallie, 8th Dist. Cuyahoga No.

109315, 2022-Ohio-470, ¶ 46 (en banc). We agree with the reasoning expressed by


                                         -22-
Case No. 1-21-47


the other Ohio Appellate Courts cited herein and determine that Sanders’s “as

applied” challenge regarding the jury trial issue is unavailing.

       {¶65} For all of these reasons, Sanders has not established plain error, and

his fourth assignment of error is overruled.

                                     Conclusion

       {¶66} For the foregoing reasons, Sanders’s assignments of error are

overruled and the judgment and sentence of the Allen County Common Pleas Court

is affirmed.

                                                                   Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                         -23-